DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21, 23-27 and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sano et al. (US 2011/0147782).

Regarding claim 21, Sano discloses an imaging device, comprising:
a first substrate (4, Fig. 6B);
a second substrate (1, Fig. 6B) adjacent to the first substrate;
an adhesive layer (20a, Fig. 6B) provided above the first substrate and the second substrate; and
a groove that extends from the adhesive layer to the second substrate (Fig. 6B and paragraphs 0087-0089).

Regarding claim 23, Sano further discloses a wiring layer provided between the first substrate and the second substrate (11, Fig. 6B).

Regarding claim 24, Sano further discloses a void provided within the second substrate, the void terminating at a bottom portion of the wiring layer (void between bottom wiring, bottom substrate and adhesive layer 20a, Fig. 6B).

Regarding claim 25, Sano further discloses a connection terminal provided on a bottom portion of the second substrate (12, Fig. 6B).

Regarding claim 26, Sano further discloses wherein at least one side portion of the second substrate tapers from a top portion of the second substrate to a bottom portion of the second substrate (Fig. 6B and paragraphs 0087-0089).

Regarding claim 27, Sano further discloses a microlens layer (3, Figs. 1, 6B and paragraph 0047), a color filter layer (paragraph 0053) and a flattening layer incorporating a light-blocking layer provided between the first substrate and the adhesive layer.


Regarding claim 40, Sano discloses an imaging device, comprising:
a first substrate (4, Fig. 6B);
a second substrate (1, Fig. 6B) adjacent to the first substrate;
an adhesive layer (20a, Fig. 6B) provided above the first substrate and the second substrate; and
a groove that extends from the adhesive layer to the second substrate (dicing groove, Fig. 6B),
wherein at least one side portion of the second substrate tapers from a top portion of the second substrate to a bottom portion of the second substrate (Fig. 6B and paragraphs 0087-0089).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-22 and 28-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims1-2 and 4 of U.S. Patent No. 10,622,404. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Claims 21 and 22 combined are a broader rendition of claim 1 of U.S. Patent No. 10,622,404.
Claim 28 corresponds to claim 4 of U.S. Patent No. 10,622,404.
Claim 29 corresponds to claim 2 of U.S. Patent No. 10,622,404.

Allowable Subject Matter
Claims 30-39 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 30, there is no teaching or suggestion in the art of record disclosing an imaging device comprising the combination of limitations of claim 30, wherein the groove extends from the adhesive layer to the second substrate.
Claims 31-39 depend on claim 30.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M MENZ whose telephone number is (571)272-1877. The examiner can normally be reached Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS M MENZ/Primary Examiner, Art Unit 2897                                                                                                                                                                                                        6/18/22